MARSHALL, CJ.
1. By virtue of Section 7764-1, General Code, enacted in 1921 and prior to its repeal July 10, 1925, a duty devolved upon either the local board of education or the county board of education to provide work in high school branches at some school within four miles of the residence of children of compulsory school age who have finished the ordinary grade school curriculum if such children live more than four miles from a high school, or such boards may at their election provide transportation of such children to a high school, or provide board and lodging for such children near a high school.
2. In order that such boaids of education may have a choice of the means of discharging the duties imposed upon them, it is the duty of such children or their parents to communicate to such boards the fact of readiness for high school work and the further fact of residence more than four miles from a high school in older that the board may have an opportunity to take official action in exercising such choice of means and to make provision therefor.
3. In an action against a board of education to recover the reasonable value of transportation of children living more than four miles from a high school, it is not error on the part of the trial court to refuse an instruction that before they can find a verdict for the plaintiff they must find definitely from a preponderance of the evidence the number of days *799that plaintiff transported his child to a high school. The jury is only required to determine the probabilities from all the competent evidence in the case.
(Day, Allen, Kinkade, Robinson, Jones and .Matthias, JJ., concur.)